UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6874


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LORENZA PORTER,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:95-cr-00080-REP-1)


Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenza Porter, Appellant Pro Se. David Thomas Maguire,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lorenza        Porter   appeals   the    district    court’s    order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.        We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.           United States v. Porter, No. 3:95-cr-00080-REP-

1   (E.D.   Va.     May    4,   2012).   We   deny    Porter’s   motion     for   a

transcript     at     Government     expense.        We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                         2